1

2

3

4

5

6                                     UNITED STATES DISTRICT COURT

7                                             DISTRICT OF NEVADA

8                                                          ***

9        MARVIN MOSBY,                                            Case No. 2:16-cv-03028-JCM-DJA
10                                              Petitioner,                        ORDER
                 v.
11
         RENEE BAKER, et al.,
12
                                           Respondents.
13

14              Petitioner Marvin Mosby’s petition for writ of habeas corpus pursuant to 28

15   U.S.C. § 2254 is before the court for disposition on the merits. As discussed below, his

16   petition is denied.

17         I.         Background & Procedural History

18         In December 2011, a jury convicted Mosby of burglary, attempted larceny, 2 counts

19   of larceny, larceny with victim age 60 or older, possession of credit/debit card without

20   cardholder’s consent, and obtaining and using personal identification information of

21   another (exhibit 47).1 The state district court adjudicated Mosby under the large

22   habitual criminal statute and sentenced him to life with the possibility of parole after 10

23   years on all counts. Exhs. 50, 52. The court ran all counts concurrently, except that

24   count 2 was consecutive to count 1. Id.

25         The Nevada Supreme Court affirmed Mosby’s convictions. Exh. 70. The Nevada

26   Court of Appeals affirmed the denial of his state postconviction petition. Exh. 93.

27

28
     1   Exhibits referenced in this order are exhibits to the petition, ECF No. 1, and are found at ECF Nos. 2-5.
                                                              1
1
        Respondents have answered Mosby’s federal habeas petition, and he has replied
2
     (ECF Nos. 1, 12, 13).
3
        II.       Antiterrorism and Effective Death Penalty Act
4
              28 U.S.C. § 2254(d), a provision of the Antiterrorism and Effective Death Penalty
5
     Act (AEDPA), provides the legal standards for this court’s consideration of the petition in
6
     this case:
7
                 An application for a writ of habeas corpus on behalf of a person in
8             custody pursuant to the judgment of a State court shall not be granted with
              respect to any claim that was adjudicated on the merits in State court
9             proceedings unless the adjudication of the claim ―

10                   (1)  resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as determined
11            by the Supreme Court of the United States; or
12                   (2)   resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the State
13            court proceeding.
14
     The AEDPA “modified a federal habeas court’s role in reviewing state prisoner
15
     applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court
16
     convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.
17
     685, 693-694 (2002). This Court’s ability to grant a writ is limited to cases where “there
18
     is no possibility fair-minded jurists could disagree that the state court’s decision conflicts
19
     with [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
20
     Supreme Court has emphasized “that even a strong case for relief does not mean the
21
     state court's contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538
22
     U.S. 63, 75 (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing
23
     the AEDPA standard as “a difficult to meet and highly deferential standard for evaluating
24
     state-court rulings, which demands that state-court decisions be given the benefit of the
25
     doubt”) (internal quotation marks and citations omitted).
26
              A state court decision is contrary to clearly established Supreme Court
27
     precedent, within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that
28
                                                   2
1
     contradicts the governing law set forth in [the Supreme Court’s] cases” or “if the state
2
     court confronts a set of facts that are materially indistinguishable from a decision of [the
3
     Supreme Court] and nevertheless arrives at a result different from [the Supreme
4
     Court’s] precedent.” Lockyer, 538 U.S. at 73 (quoting Williams v. Taylor, 529 U.S. 362,
5
     405-06 (2000), and citing Bell, 535 U.S. at 694.
6
            A state court decision is an unreasonable application of clearly established
7
     Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court
8
     identifies the correct governing legal principle from [the Supreme Court’s] decisions but
9
     unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538
10
     U.S. at 74 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause
11
     requires the state court decision to be more than incorrect or erroneous; the state
12
     court’s application of clearly established law must be objectively unreasonable. Id.
13
     (quoting Williams, 529 U.S. at 409).
14
            To the extent that the state court’s factual findings are challenged, the
15
     “unreasonable determination of fact” clause of § 2254(d)(2) controls on federal habeas
16
     review. E.g., Lambert v. Blodgett, 393 F.3d 943, 972 (9th Cir.2004). This clause
17
     requires that the federal courts “must be particularly deferential” to state court factual
18
     determinations. Id. The governing standard is not satisfied by a showing merely that the
19
     state court finding was “clearly erroneous.” 393 F.3d at 973. Rather, AEDPA requires
20
     substantially more deference:
21
                .... [I]n concluding that a state-court finding is unsupported by substantial
22          evidence in the state-court record, it is not enough that we would reverse in
            similar circumstances if this were an appeal from a district court decision.
23          Rather, we must be convinced that an appellate panel, applying the normal
            standards of appellate review, could not reasonably conclude that the
24          finding is supported by the record.
25
            Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.2004); see also Lambert, 393
26
     F.3d at 972.
27

28
                                                   3
1
               Under 28 U.S.C. § 2254(e)(1), state court factual findings are presumed to be
2
     correct unless rebutted by clear and convincing evidence. The petitioner bears the
3
     burden of proving by a preponderance of the evidence that he is entitled to habeas
4
     relief. Cullen, 563 U.S. at 181.
5
        III.      Instant Petition
6
               Mosby contends that his convictions on state counts 3, 5, 6, and 7 were not
7
     supported by sufficient evidence in violation of his Fourteenth Amendment due process
8
     rights (ECF No. 1, pp. 7-10).
9
        “The Constitution prohibits the criminal conviction of any person except upon proof of
10
     guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 309 (1979) (citing
11
     In re Winship, 397 U.S. 358 (1970)). On federal habeas corpus review of a judgment of
12
     conviction pursuant to 28 U.S.C. § 2254, the petitioner “is entitled to habeas corpus relief
13
     if it is found that upon the record evidence adduced at the trial no rational trier of fact
14
     could have found proof of guilt beyond a reasonable doubt.” Id. at 324. “[T]he standard
15
     must be applied with explicit reference to the substantive elements of the criminal offense
16
     as defined by state law.” Id. at 324 n.16. On habeas review, this court must assume that
17
     the trier of fact resolved any evidentiary conflicts in favor of the prosecution and must
18
     defer to such resolution. Id. at 326. Generally, the credibility of witnesses is beyond the
19
     scope of a review of the sufficiency of the evidence. Schlup v. Delo, 513 U.S. 298, 330
20
     (1995).
21
        The Nevada Supreme Court rejected Mosby’s challenge to the sufficiency of the
22
     evidence on appeal:
23
                   This claim lacks merit because the evidence, when viewed in the light
24             most favorable to the State, is sufficient to establish guilt beyond a
25             reasonable doubt as determined by a rational trier of fact. Jackson v.
               Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108 Nev. 53, 56, 825
26             P.2d 571, 573 (1992). The jury heard evidence that Mosby drove to a bus
               stop, boarded a bus, and was observed taking wallets from three people
27             and touching the coat of a fourth person in a probing manner. After his
               arrest, Mosby was discovered in possession of cash from one victim's
28             wallet; wallets belonging to two other victims, one of which had the victim's
                                                    4
1          identification and credit cards; Canadian currency belonging to some of
           the victims; and a driver's license bearing the name of one individual and
2          number corresponding to the license of another individual. Based on this
3          evidence, we conclude that a rational juror could reasonably find that
           Mosby intended to commit larceny when he boarded the bus, NRS
4          205.060(1) (burglary defined), took property, including identification and
           credit cards, from several people with the intent to appropriate it for
5          himself, NRS 205.270(1) (larceny from the person defined); NRS
           205.690(1) (obtaining credit or debit card without consent of cardholder),
6          attempted to take property from another, NRS 205.070(1); NRS
7          193.330(1) (attempt defined), and used the identification of another to
           delay or avoid prosecution, NRS 205.463(2) (obtaining and using personal
8          identification information of another defined).

9       Exh. 70.

10      Mosby challenges the sufficiency of the evidence as to the following counts:

11      Count 3 — Attempted Larceny From The Person

12             did . . . willfully, unlawfully, and feloniously, under circumstances not
           amounting to robbery, with intent to steal or appropriate to his own use,
13
           attempt to take from the person of another . . . Patrick LeMay, without his
14         consent, personal property . . . a wallet and contents, by touching and
           attempting to take said wallet and contents from the pocket of Patrick
15         LeMay.

16
        Exh. 22. Las Vegas Metropolitan police detective Justin Zinger testified at Mosby’s
17
     trial. Exh. 43, pp. 29-67. On the day in question, he was conducting surveillance of
18
     Mosby. Zinger followed Mosby onto a transit bus. Mosby had a jacket slung over one
19
     shoulder and a black laptop bag with a strap over his other shoulder. Zinger observed
20
     Mosby place his jacket over the purse of a woman standing in front of him who would
21
     later be identified as Suzanne Gagne. Mosby unzipped Gagne’s purse and reached
22
     inside it. Then he got very close to another passenger, who would later be identified as
23
     Patrick LeMay, and used his arm that was concealed under the jacket to pat down the
24
     man’s right and left pockets. When Mosby touched LeMay’s right rear pocket, LeMay
25
     looked down and “tried to swipe his hand” while he also covered his right rear pocket.
26
     Id. at 44-45. Then Zinger watched Mosby pat down LeMay’s left rear pocket. Video
27
     surveillance footage from the bus was also admitted into evidence. Id. at 17.
28
                                                5
1
        In Nevada larceny from a person requires the intent to steal or appropriate property
2
     from the person of another without the other person’s consent. NRS 205.270. An attempt
3
     is an “act done with the intent to commit a crime and tending but failing to accomplish it.”
4
     NRS 193.330. See exh. 46, pp. 12–13, 15, 17 (jury instructions on larceny from the person
5
     and attempt).
6
        Mosby has not shown that any rational trier of fact would not have found the
7
     essential facts of the crime beyond a reasonable doubt. He has failed to demonstrate
8
     that the Nevada Supreme Court decision on count 3 was contrary to, or involved an
9
     unreasonable application of, clearly established U.S. Supreme Court law, or was based
10
     on an unreasonable determination of the facts in light of the evidence presented in the
11
     state court proceeding. 28 U.S.C. § 2254(d).
12
        Count 5 — Larceny From The Person
13
               did . . . willfully, unlawfully, and feloniously, under circumstances not
14          amounting to robbery, with intent to steal or appropriate to h[is] own use,
15          take from the person of another . . . Harpreet Chandi, without her consent,
            personal property, to-wit: a wallet and contents.
16
        Exh. 22. Detective Zinger further testified at trial that Mosby followed a woman off
17
     the bus—later identified as Harpreet Chandi—who was wearing a backpack-style purse.
18
     Exh. 43, pp. 45-67. Mosby placed his bag on top of Chandi’s, flipped both his bag and
19
     her purse upside down and said, “my bag is stuck on yours; my bag is stuck on yours.”
20
     Id. at 45. When Mosby took a few steps away he had a green wallet in his hand.
21
     Zinger saw him take a one-hundred-dollar bill out of the wallet and then put the wallet
22
     on the ground. Mosby got back on the bus. The three victims had all exited the bus,
23
     and Zinger made contact with them. Zinger notified other detectives, Mosby was
24
     arrested, and another detective arrived and drove Zinger and the victims to the location
25
     of the arrest. Mosby was in possession of cash and wallets, including a one-hundred-
26
     dollar bill, Gagne’s wallet, a wallet with credit cards and identification in the name of
27
     Glenn Hames, and about 80$ in Canadian currency. See also exh. 43, p. 107-109, 134-
28
     138.
                                                   6
1
        Fellow bus passenger Dawn Johnson testified that she saw Mosby take the wallet
2
     out of Chandi’s backpack-style purse, take something out of the wallet, and drop the
3
     wallet on the ground. Exh. 43, pp. 118-127. In response to defense counsel’s
4
     questions, the witness said she did not see Mosby turn the backpack purse upside
5
     down or shake it, as Detective Zinger had testified. Exh. 43, p. 126.
6
        Chandi testified similarly, stating that Mosby was very close to her when she exited
7
     the bus, and when she asked him what he was doing he said his bag was stuck on
8
     hers. Exh. 45, pp. 8-33. She subsequently realized her wallet was missing; when
9
     another passenger gave her the wallet from the ground a one-hundred-dollar bill that
10
     she always keeps in her wallet for emergencies was missing. On cross examination
11
     she testified that she never saw Mosby with her wallet.
12
        Mosby has not shown that no rational trier of fact would have found the essential
13
     facts of the crime beyond a reasonable doubt. Mosby has failed to demonstrate that the
14
     Nevada Supreme Court decision on count 5 was contrary to, or involved an
15
     unreasonable application of, clearly established U.S. Supreme Court law, or was based
16
     on an unreasonable determination of the facts in light of the evidence presented in the
17
     state court proceeding. 28 U.S.C. § 2254(d).
18
        Count 6 — Possession Of Credit Or Debit Card Without Cardholder’s Consent
19
              did . . . willfully, unlawfully, feloniously, have in his possession, without
20         the consent of the cardholder, a credit or debit card, to-wit: two (2) VISA
21         credit cards issued in the name of Glenn Hames. With intent to circulate,
           use, sell, or transfer said card, with intent to defraud . . . Glenn Hames,
22         and/or the issuer of said credit or debit card.

23      Exh. 22. Glenn Hames testified that he was visiting Las Vegas from Canada and

24   was on a crowded bus when someone made an announcement that everyone should

25   check to see if they are missing a wallet or other items. Exh. 43, pp. 72-93. Video

26   surveillance footage showed Mosby in close proximity to Hames on the bus. Id. at 75.

27   Hames stated that he had placed his wallet in his front pants pocket, but discovered it

28   was missing. His wallet contained some U.S. currency, identification and credit cards in

                                                  7
1
     his name and about $80 in Canadian currency. When he exited the bus, he saw a man
2
     on the ground in handcuffs and a black wallet behind the man that looked like his wallet,
3
     with what looked like his driver’s license in it. Detectives had testified that when they
4
     arrested and searched Mosby they found Hames’ wallet and $80 in Canadian currency
5
     in Mosby’s rear pants pocket. Id. at 134-136; see also 82-84. Police returned the wallet
6
     and $80 in Canadian currency to Hames.
7
        In Nevada:
8               A person who has in his or her possession or under his or her control
            two or more credit cards or debit cards issued in the name of another
9           person is presumed to have obtained and to possess the credit cards or
10          debit cards with the knowledge that they have been stolen and with the
            intent to circulate, use, sell or transfer them with the intent to defraud. The
11          presumption established by this subsection does not apply to the
            possession of two or more credit cards or debit cards used in the regular
12          course of the possessor’s business or employment or where the
            possession is with the consent of the cardholder.
13
        NRS 205.690(3).
14
        A jury may “draw reasonable inferences from basic facts to ultimate facts,” Jackson,
15
     443 U.S. at 319. Mosby has not shown that the Nevada Supreme Court decision on
16
     count 6 was contrary to, or involved an unreasonable application of, clearly established
17
     U.S. Supreme Court law, or was based on an unreasonable determination of the facts in
18
     light of the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d).
19
        Count 7 — Obtaining And Using Personal Identification Information of Another
20            did . . . knowingly and feloniously obtain personal identifying information
21        of another person, to-wit: a fake Nevada driver’s license, and did use said
          identifying information to avoid or delay being prosecuted for an unlawful
22        act, in the following manner, to-wit: by Defendant providing to LVMPD
          Officer T. Cord the said fake Nevada driver’s license bearing the name of
23        John Langston, but displaying driver’s license number . . . belonging to
          Cassandra Landgrove.
24
        Ex. 22. Detective Travis Cord testified that when he and Detective Christopher Neri
25
     apprehended Mosby he said his name was John Langston. Exh. 43, pp. 93-118. Mosby
26
     had a driver’s license in his wallet in the name of John Langston. Cord stated that it
27
     was not Mosby in the photo on the license. Neri testified that he ran the license and it
28
                                                   8
1
     came back as a valid license number, but registered to a different name, Cassandra
2
     Landrove. Id. at 127-145. Landrove testified at the 2011 trial that she had reported her
3
     driver’s license stolen in January 2010. Exh. 45, pp. 6-8. She stated that she did not
4
     know anyone by the names of Marvin Mosby or John Langston, that no one by those
5
     names had permission to have her driver’s license information, and that she had never
6
     seen Mosby outside of court.
7
        The evidence supported the elements of the crime and Mosby’s conviction. Mosby
8
     has failed to demonstrate that no rational trier of fact would have found the essential
9
     facts of the crime beyond a reasonable doubt. He has not shown that the Nevada
10
     Supreme Court decision on count 7 was contrary to, or involved an unreasonable
11
     application of, clearly established U.S. Supreme Court law, or was based on an
12
     unreasonable determination of the facts in light of the evidence presented in the state
13
     court proceeding. 28 U.S.C. § 2254(d).
14
        Accordingly, Mosby’s petition is denied in its entirety.
15
        IV.    Certificate of Appealability
16
        This is a final order adverse to the petitioner. As such, Rule 11 of the Rules
17
     Governing Section 2254 Cases requires this court to issue or deny a certificate of
18
     appealability (COA). Accordingly, the court has sua sponte evaluated the claims within
19
     the petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.
20
     Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).
21
        Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner "has
22
     made a substantial showing of the denial of a constitutional right." With respect to
23
     claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists
24
     would find the district court's assessment of the constitutional claims debatable or
25
     wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463
26
     U.S. 880, 893 & n.4 (1983)). For procedural rulings, a COA will issue only if reasonable
27

28
                                                  9
1
     jurists could debate (1) whether the petition states a valid claim of the denial of a
2
     constitutional right and (2) whether the court's procedural ruling was correct. Id.
3
        Having reviewed its determinations and rulings in adjudicating Mosby’s petition, the
4
     court finds that none of those rulings meets the Slack standard. The court therefore
5
     declines to issue a certificate of appealability for its resolution of any of Mosby’s claims.
6
        V.       Conclusion
7
        IT IS THEREFORE ORDERED that the petition (ECF No. 1) is DENIED in its
8
     entirety.
9
        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
10
        IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
11
     close this case.
12
                    September
             DATED: 12        12,2019.
                       September  2019.
13

14
                                                       JAMES C. MAHAN
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  10
